Citation Nr: 0716098	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1946 and from August 1950 to January 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The criteria for a rating in excess of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2006).


CONCLUSION OF LAW

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in work and family relations due to such 
symptoms as anxious mood and affect, suicidal ideation and 
obsessional rituals which interfere with routine activities, 
depression affecting the ability to function appropriately 
and effectively, irritability and inability to establish and 
maintain effective occupational relationships.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
November 2003, prior to the initial decision on the claim in 
March 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The RO also provided the claimant with a copy of the March 
2004 rating decision, the January 2005 statement of the case, 
and the March 2005 supplemental statements of the case, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the bases of the 
decision, and a summary of the evidence considered to reach 
the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  The claimant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, when assigning 
a disability rating it is the present level of disability 
which is of primary concern.  See 38 C.F.R. §§ 4.1, 4.2 
(2006); Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is currently assigned a 
50 percent rating under 38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70% 
rating, the Board must consider whether the veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

From August 2001 through August 2003 VA progress notes 
diagnosed the veteran with PTSD and assigned GAF scores 
ranging from 50-55.  

A December 2003 VA Compensation and Pension Examination for 
Psychiatric Evaluation for PTSD indicates that the veteran 
reported painful intrusive memories of his combat experiences 
and life-threatening events during combat.  The veteran 
reported that he had occasional nightmares recalling his 
combat experiences and suffered from distress when exposed to 
stimuli that reminded him of combat.  The veteran avoided 
social situations and crowds.  The veteran indicated that he 
experienced ongoing difficulty with emotional detachment from 
others, has difficulty trusting anyone and getting close to 
others.  The veteran described long standing difficulty with 
anxiety and depression.  The veteran had disturbed sleep 
patterns, which had improved with medication.  The veteran 
was angry, irritable and hypervigilant.  The veteran had been 
married four times, with the current marriage lasting over 21 
years.  The veteran was active in his church and attended it 
regularly, but otherwise described social isolation.  The 
veteran was unemployed at the time of his evaluation and for 
a year prior to the evaluation.  He had worked approximately 
60 jobs throughout the past and had difficulty getting along 
with coworkers.  

The examiner found that the veteran was alert, oriented and 
cooperative.  The veteran's mood was neutral and his thoughts 
were clear and goal oriented.  There was no evidence of 
delusions or hallucinations.  His cognitive abilities were 
grossly intact and there were no suicidal ideation.  The 
veteran was diagnosed with PTSD and assigned a GAF of 52, 
indicating some difficulty with PTSD symptoms, particularly 
in the workplace.  The examiner indicated that the level of 
difficulty was much more severe in the past and currently 
caused some social isolation.  

VA progress notes dated in February 2004 indicated that the 
veteran had paranoid thinking, diagnosed him with PTSD and 
assigned a GAF of 55.  The veteran noted that medications 
helped with his anxiety, depression and sleep problems.  In 
August 2004 the veteran reported obsessive compulsive 
disorder symptoms which he was not comfortable with and tried 
to change his routine.  He avoided conflict situations as 
much as possible because of his past explosive reactions.  
The veteran suffered from sleep apnea and depression.  The 
examiner diagnosed the veteran with PTSD and assigned a GAF 
of 55.  In September 2004 the veteran was diagnosed with PTSD 
and assigned a GAF of 60. 

A letter received in August 2004 written by the veteran's 
wife indicated that the veteran had nightmares and trouble 
sleeping, which improved with medication.  She described the 
veteran as a hypochondriac that procrastinated most of the 
time.  The veteran was also afraid of the dark and would keep 
the blinds open for fear of someone seeing inside the house, 
as well as insisting on locking the car doors.  The veteran's 
wife indicated that the veteran had a bad memory, but vividly 
remembered the past and his combat experience.  She described 
the veteran as estranged from his family and as a good 
grandfather.  The veteran started a trucker's chapel service, 
but was unable to work with a co-worker who tried to help him 
with the services.  The veteran became threatened by his co-
worker and harbored resentment.  The veteran had never held a 
job for a long period of time.  She also described the 
veteran as not concerned about personal appearance and 
cleanliness.  The veteran was also described as being afraid 
of everything.  

During a private psychological evaluation in November 2004 
the veteran reported flashbacks, nightmares and trouble 
getting along with other people.  The veteran reported that 
he suffered from sleep apnea and had suicidal thoughts.  The 
examiner described the veteran as pleasant, cooperative, 
nervous and tended to extrapolate.  His hygiene was adequate.  
The veteran was also anxious in mood and affect.  His speech 
was normal for his age and intellect, but he had to be 
redirected.  His thought content and perception were 
depressed.  The veteran was above average in intellectual and 
memory functioning.  The veteran reported that he enjoyed 
reading, but had difficulty with his attention.  He visited 
only with his family, studied the Bible and performed his 
daily chores.  The examiner diagnosed the veteran with PTSD, 
severe, chronic and assigned a GAF of 50, serious. 

In this case, the Board finds both evidence in favor of a 70 
percent rating and evidence against a 70 percent rating.  In 
regard to PTSD symptomatology, the evidence of record 
demonstrates that the veteran experienced difficulty with 
PTSD symptoms in the workplace and social isolation.  The 
veteran suffered from depressed mood and affect, he also had 
some suicidal ideation and obsessional rituals which affected 
his daily activities.  The veteran appeared angry, irritable, 
short-tempered, and hypervigilant.  

There has been no evidence presented of intermittently 
illogical, obscure, or irrelevant speech, in fact, the 
veteran's speech was normal for his age and intellect.  There 
has also been no evidence of panic attacks.  The veteran did 
not have difficulty in understanding complex commands, in 
fact, the veteran was found to have above average memory and 
intellectual functioning.  The psychologist in the November 
2004 evaluation also indicated that the veteran's hygiene was 
adequate and he performed his daily chores.  

The veteran did report difficulty in establishing and 
maintaining effective work relationships.  Although able to 
start a trucker's chapel, the veteran was unable to work with 
a co-worker and felt threatened and harbored resentment 
against him.  The veteran has also been unable to work for 
over a year and has held over 60 jobs.  The Board recognizes 
that the veteran has been married for over 21 years which 
demonstrates some ability to maintain social and meaningful 
relationships.  

The Board finds that there was evidence of suicidal ideation 
and obsessional rituals which interfered with the veteran's 
routine activities.  Additionally, the veteran did report 
episodes of violence and the examiner noted the veteran was 
irritable and had an inability to get along with others, as 
well as continuous depression which affected his ability to 
function appropriately and effectively.  

Additionally, the veteran was consistently assigned GAF 
scores ranging from 50-60, which indicate moderate to severe 
symptoms of PTSD or moderate to severe impairment in social 
or occupational functioning.  

Thus, affording the benefit of the doubt to this case, where 
the evidence appears to be at least in equipoise, the Board 
concludes that the veteran's PTSD warrants a 70 percent 
rating.  See 38 U.S.C.A. § 510(b) (West 2002).


ORDER

A 70 percent rating for PTSD is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


